DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s admitted prior art (Fig. 1 of drawing).
Applicant’s admitted prior art (Fig. 1 of drawing) discloses an amplifier circuit comprising a sampling capacitor means (Cs) that is conductively connected to a first input node (11) and disconnected from a first output node (21) in a first switching state (when the switches S1 and S3 are closed and switches S2 and S4 are opened) and that is disconnected from the first input node (11) and conductively connected to the first output node (21) in a second switching state (when the switches S1 and S3 are opened and switches S2 and S4 are closed) and applicant’s admitted prior art (Fig. 1 of drawing) further comprising the method step of charging a first charge storing element in the first switching state (when the switches S1 and S3 are closed and switches S2 and S4 are opened) and discharging it (Cs) in the second switching state (when the switches S1 and S3 are opened and switches S2 and S4 are closed) in such a manner that a first compensation current (I) flows to the  first input node (11) in the second switching state (when the switches S1 and S3 are opened and switches S2 and S4 are closed).


Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-14 and 18 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842   
#2605